Citation Nr: 1127853	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include a left knee injury, as a result of care or treatment at a Department of Veterans Affairs (VA) medical facility on August 2, 2005.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2007, and a transcript of that hearing has been associated with the claims file.  

In July 2008, the Board denied the claim for compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision for compliance with the directives in the Joint Motion for Remand.  In June 2009, the Board remanded the case to the agency of original jurisdiction for additional development.  The case has been returned to the Board for further consideration.   

As discussed below, the Board finds that, applying the benefit of the doubt doctrine, the evidence currently of record establishes entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  Therefore, no further remand or development is necessary.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran has additional disability as result of VA care or treatment on August 2, 2005, in the form of either an osteophyte or aggravation of preexisting left-sided sciatica, manifested by symptoms in the left knee and lower left leg down to the left foot, and, therefore, all reasonable doubt is resolved in the Veteran's favor as to this issue.

2.  The evidence is in relative equipoise as to whether any such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA and, therefore, all reasonable doubt is resolved in the Veteran's favor as to this issue.


CONCLUSION OF LAW

Applying the benefit of the doubt doctrine, the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability in the form of an osteophyte or aggravation of preexisting left-sided sciatica, manifested by symptoms from the left knee down the lower left leg and to the left foot, as a result of VA care or treatment on August 2, 2005, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffered additional disability in the form of an osteophyte or aggravation of preexisting left-sided sciatica, manifested by symptoms from the left knee down the lower left leg and to the left foot, as a result of VA care or treatment on August 2, 2005.  As the Board's decision herein to grant compensation under 38 U.S.C.A. § 1151 constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To determine whether there is additional disability, the veteran's condition immediately before starting the VA care, treatment, examination, services, or program upon which the claims is based is compared to his or her condition after such care, treatment, examination, services, or program has stopped.  Each involved body part or system will be considered separately.  38 C.F.R. § 3.361(b).  

VA's care, treatment, or examination must have actually caused additional disability or death.  Merely showing that a veteran received VA care, treatment, or examination and that he or she has an additional disability or died does not establish causation.  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  Further, additional disability or death caused by a veteran's failure to follow properly given medical instruction is not caused by care, treatment, or examination.  38 C.F.R. § 3.361(c).

For claims filed on or after October 1, 1997, as here, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the veteran's informed consent.  Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the lay and medical evidence of record reflects that the Veteran has a history of low back injury with lumbar spine surgery in the early 1980s.  He presented to a VA emergency department on the morning of August 2, 2005, with complaints of severe pain in the left hip and left groin and inability to bear any weight on the left leg after lifting heavy items.  X-rays of the left hip and lumbar spine were conducted at approximately 9:30 a.m., and a neurological assessment was interpreted as non-focal with no signs of myelopathy.  The Veteran reported radiation of pain and some numbness in the left upper thigh after being manipulated for the x-ray, but he denied any radiating pain into either leg.  Upon physical examination at approximately 11:33 a.m., he was able to move his left lower extremity but would not resist proximally due to pain.  Treatment was recommended for muscle spasm and sacroiliac joint pain.  The Veteran was to be discharged to home with a diagnosis of back spasm as of 12:17 p.m.  

At approximately 12:50 p.m. on August 2, 2005, the Veteran turned over while in a bed in the VA emergency room due to severe pain, and he fell off the side of the bed onto the floor.  A nurse and at least one of the Veteran's family members were present and witnessed the fall, but they were unable to prevent it.  A neurologist was contacted for reassessment as the Veteran had a fall and was complaining of inability to move the left leg.  Neurological assessment was noted to be unchanged, or non-focal with no evidence of myelopathy, and the Veteran was not admitted to their service.  The Veteran was, however, admitted to the hospital at approximately 3:45 p.m. on August 2, 2005.  An unspecified MRI could not be completed due to excessive motion from pain.  The Veteran was treated for pain and was discharged to home on August 4, 2005, with a diagnosis of lumbosacral sciatica.

On August 8-9, 2005, the Veteran presented to a private emergency department for further treatment.  An MRI of the lumbar spine was conducted, which was interpreted to show severe stenosis at L4-5, although the study was noted to be markedly compromised by excessive patient motion.  The Veteran was referred to a pain clinic and was given two epidural injections with some relief.  

The questions of whether the Veteran has additional disability as a result of the August 2, 2005 fall in the VA emergency room, as well as whether any such additional disability was due to any instance of fault on the part of VA, or to an event not reasonably foreseeable, remain in dispute.  

The Veteran asserts that he fell on his left knee on August 2, 2005, and began to have new symptoms from the left knee down the lower left leg and to the left foot, which have persisted since that date.  In particular, he states that he has numbness and burning pain from the left knee to the bottom of the foot, his knee goes out on him every once in awhile, he has occasional stiffness in the knee, and he now has to use a cane to walk.  The Veteran further states that he did not have these symptoms before falling in the VA emergency room.  The Veteran testified that he did not notice the symptoms until after the receiving a second injection for his left hip pain at the pain clinic in early August 2005.  See, e.g., statements dated in October 2005, April 2006, and July 2009; December 2007 hearing transcript.  Additionally, the Veteran's daughter submitted a statement in approximately December 2005 indicating that she witnessed the fall in the VA emergency room and that the Veteran had been "dealing with the injured left knee" for five months now.

VA treatment records at the time of the fall indicate that the Veteran struck his eyebrow on a bedside table, sustaining an abrasion or apparent injury.  There is no mention of any left knee or lower leg or foot trauma or symptoms at the time of the fall or shortly thereafter.  Rather, the documented complaints are generally related to the hip, pelvis, low back, torso, or upper left leg.  See, e.g., August 2, 2005 records (post-fall neurological assessment of left hip pain most likely of muscular etiology; x-ray report for status post fall now having pelvis pain); August 3, 2005 record (complaining of pain in the left hip and anterior gluteal area radiating into the stomach and around the posterior waist); April 4, 2005 record (complaining of pain in the same spots and now "soreness down the anterior left upper leg"); discharge summary (noting treatment for left hip and groin pain).  However, there are also some noted symptoms in the left lower extremity without further specification of location.  See, e.g., August 3, 2005 records (Veteran complained of severe left-sided hip pain and inability to move the left leg due to pain, with an assessment of likely lumbosacral sciatica; Veteran denied any numbness but stated that the left lower extremity was "asleep"); see also August 8, 2005 private lumbar spine MRI report (for presentation of low back pain and left lower extremity findings, assessment of L4-5 radiculopathy, status post L5-S1 laminectomy).  

The first medically documented complaint specifically referencing the left knee, lower leg, or foot is in a September 14, 2005 VA treatment record.  At that time, the Veteran reported pain in the left hip and upper thigh since lifting heavy items which had improved, and now burning pain below the left knee which he stated happened after the fall in the VA emergency room in early August.  A September 22, 2005 VA treatment record again notes that the Veteran was now having left knee pain in the knee cap, along the tibia and fibula with burning.  The assessment was recent trauma 1 1/2 months ago and now having left knee pain.  An x-ray was conducted to rule out fracture of the knee or upper tibia/fibula, which was interpreted to show osteopenia, and no acute bony or joint abnormalities or joint effusion could be seen.  

On September 23, 2005, the Veteran was noted to have been referred by the private provider to a pain clinic for injections for a problem at L4,5, with no new trauma.  The Veteran stated that he had noticed wasting of the muscles of the left thigh, pain and burning paresthesias in left thigh, knee, and leg.  There was objective evidence of atrophy in the left thigh, and normal range of motion of the knees with no sign of acute inflammation or effusion, and ligaments intact.  The assessment was acute and chronic low back pain now probably with herniated nucleus pulposus (HNP) with atrophy of the left thigh and abnormal MRI.  

On October 12, 2005, the Veteran further complained that his left knee would give way a couple of times per week, and he had burning pain in the left knee and leg since the fall in the VA emergency room.  He stated that the pain comes and goes and is present 50% of the time, with the most intense pain in the forefoot medially radiating to the lower shin, and pain in the knee that was sharp, steady, and constant anteriorly.  Examination of the knee showed similar objective findings as in September 2005.  Although the Veteran denied any back pain since the injections, the assessment was again lumbar HNP suspected with pain, weakness, and atrophy in the left lower extremity.  

The Veteran continued to complain of left knee pain in November and December 2005.  On December 28, 2005, the VA provider recorded complaints of medial joint line pain radiating distally down the anterior tibia and suprapatellar pain.  

Based on the foregoing lay and medical evidence, it appears that the Veteran developed symptoms from the left knee down the lower left leg and into the left foot after falling in the VA emergency room on August 2, 2005.  However, it is not clear whether such additional symptoms constitute an additional disability, or whether any such additional disability was actually caused by VA care or treatment.

In this regard, the Veteran testified at the December 2007 hearing that no treating provider has told him that his left knee and lower leg symptoms are related to his fall in the VA emergency room.  Rather, he believes that they are related because he did not have the pain, numbness, and burning sensation in the knee or lower leg before that time.  The Veteran and his daughter, as lay witnesses, are competent to testify to his observable symptoms, such as pain and difficulty walking, as well as to such symptoms from the knee to the lower foot beginning after the fall in the VA emergency room.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, they are not competent to testify to the cause of such symptoms, to include whether they constitute an additional disability or were actually caused by the fall in the VA emergency room.  Rather, these issues require specialized knowledge, training, or experience due to the complexity of the body parts involved and the neurological system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  

The Veteran underwent two VA examinations concerning his claim.  In June 2006, the Veteran reported seeking treatment at a VA emergency room for back and left hip pain, and that he fell possibly during transfer from on or off a gurney and injured his left knee at that time.  He further reported pain in the left leg since that time, mainly in the thigh down to the calf, and numbness from his left leg distal thigh into his calf and into his lateral foot, which bothered him on a daily basis.  The examiner stated that the Veteran was noted prior to this injury to have cervical and lumbar disc problems, including lumbar spine surgery in the 1980s.  The examiner further indicated that the Veteran had chronic problems since that surgery, with left-sided radiculopathy, numbness, and burning, and the same symptoms that he was complaining of since the fall in the VA emergency room.  Physical examination revealed atrophy in the left calf and thigh, absent left knee jerk, decreased motor strength in the left foot and thigh, decreased sensation in the left lateral calf and side of the foot, and slight foot and leg discomfort with straight leg raising on the left.  X-rays of the left knee were interpreted to show normal bony architecture and normal alignment without any sign of injury or problems.  The examiner stated that there was an osteophyte coming superiorly off the anterior surface of the patella "which could represent a posttraumatic contusion related to the described injury."  Similarly, the x-ray report reflects minimal patellofemoral hypertrophic spurs and an impression of degenerative changes of the knee.  

In June 2006, the examiner diagnosed a "history of contusion left knee with major problem being left-sided sciatic which has been ongoing."  The examiner opined that the Veteran's problem prior to and after the injury has been mainly left-sided sciatica due to his pinched nerve in his low back, which was the cause of his weakness, instability, numbness, and pain.  The examiner further opined that the Veteran may have had a contusion at the time of his fall, "which may have slightly aggravated the described symptoms above.  The examiner stated that the x-ray findings "may be related to that described injury," although examination of the left knee was otherwise completely negative from a clinical standpoint.  In the examiner's opinion, the Veteran had no left knee injury of any clinical import.  

This same medical professional conducted another VA examination in December 2009.  At that time, the examiner summarized the sequential entries in the VA medical records on the day of the fall, as well as the Veteran's reported symptoms since that time.  The examiner again noted the Veteran's history of back and left hip pain, history of low back surgery in the 1980s, and chronic symptoms since that time and after the fall.  Physical examination again showed atrophy in the left calf, decreased knee and ankle jerks, motor loss, and hypoesthesia, and range of motion of 0 to 150 degrees.  The examiner noted that a November 2005 MRI showed a medial meniscal contusion with myxoid changes and possible bursal fluid that was termed "minimal."  The examiner further noted that current and previous x-rays were negative for orthopedic pathology, but there was an "incidental finding" of a spur coming off the superior pole of the patella which "could be related to old trauma."  The Board observes that a December 2009 x-ray report, in comparison with the previous study dated September 22, 2005, shows spur formation at the insertion at the quadriceps tendon, with an impression of essentially normal study.

In December 2009, the VA examiner again diagnosed a history of possible contusion from the fall incident at a VA hospital on August 2, 2005, and no orthopedic abnormalities regarding the knee.  He stated that the Veteran's complaints were sciatica in nature, with burning discomfort and numbness in the calf and foot beginning at the knee and going on down.  The examiner again opined that this situation "may have been worsened with his fall."  He further reiterated his opinion that the Veteran did not suffer any significant or lasting injury to the knee, and he would carry no diagnosis other than possible history of contusion to the left knee from that fall.  The examiner reasoned that there was no documentation of a contusion to the left knee or complaints referable to the left knee at the time of the fall, but rather, complaints concerning the leg of sciatica-type pain which continued.  

The Board forwarded the entire claims file to an independent medical examiner specializing in orthopedic surgery for an opinion concerning the existence of additional disability as a result of the August 2, 2005 fall, as well as the cause of any such disability, to include whether there was any fault on the part of VA.  In a January 2011 report, the independent examiner summarized the Veteran's history of lumbar surgery, August 2, 2005 fall out of a bed in a VA emergency room, post-fall neurological assessment unchanged, and subsequent MRI of the lumbar spine.  The examiner also summarized the VA examiner's findings as contained in the June 2006 and December 2009 reports.  The independent examiner stated that he also did not see any notes referable to the knee, and that all of the Veteran's complaints appeared to be radicular in nature.  Based on a review of all evidence of record, the independent examiner opined that the Veteran did not suffer any additional or aggravated disability regarding the left knee.  He further opined that it appeared that the Veteran "has not suffered any neurologic complaints sciatic in nature in the left leg that is new in nature since his fall at the VA medical center."

With respect to the existence of an additional disability, the Board observes that the VA examiner stated in June 2006 and December 2009 that the Veteran "may" or "could" have had a contusion as a result of the August 2, 2005 fall, and that the Veteran's pre-existing left-sided sciatica "may" or "could" have been aggravated or worsened as a result.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  In addition, neither the VA examiner nor the independent medical examiner provided a full explanation for their opinions concerning the existence of additional disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against contrary opinions).  However, the Veteran's lay testimony concerning symptoms from the left knee down to the left foot after the fall are generally consistent with the VA and private treatment records from September 14, 2005, forward.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  Further, it is unclear whether the VA examiner or the independent medical examiner considered the Veteran's reports of stiffness in the knee and the knee giving out occasionally in opining that there was no current left knee disability despite the existence of an osteophyte, and that the majority of the Veteran's symptoms appeared to be radicular in nature and due to his left-sided sciatica.  

Under these circumstances, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran has additional disability as result of VA care or treatment on August 2, 2005, in the form of either an osteophyte or aggravation of preexisting left-sided sciatica, manifested by symptoms in the left knee and lower left leg down to the left foot.  Therefore, all reasonable doubt is resolved in the Veteran's favor as to this issue.  See 38 U.S.C.A. § 5107.

With respect to the question of fault, or an event not reasonably foreseeable, the Veteran contends that VA is at fault and that he fell because the bed rails had previously been raised, the nurse lowered the left bed rail then went to the right side, and he fell when he reached for the bed rail and it was not there.  See, e.g., statements dated in October 2005, December 2005, July 2009; December 2007 hearing transcript.  The Board notes that the Veteran reported for treatment purposes that he fell when he was being transferred from a bed a stretcher, or vice versa.  See VA treatment records dated August 15, 2005, and September 14, 2005.  The Veteran also appears to refer to being moved in his October 2005 statement in support of his claim, as well as during the December 2007 hearing.  In particular, he asserted that the emergency department nurse did not leave the bed rail up and also did not have enough help to move him, and that the nurse was trying to "get me out of the bed" and then moved to the other side and started "pulling me up."  

The available medical records do not reflect that any bed rails were necessary or had been requested to be in use at the time of the fall, or that the Veteran was in the process of being moved to or from the bed by VA personnel when he fell.  In contrast, a record upon the Veteran's admission to 6D from the emergency room at approximately 3:45 p.m. on August 2, 2005, documents that the use of side rails was discussed with the Veteran, and he stated that he did want side rails up for mobility/security/comfort.  A note at approximately 11:45 p.m. on August 2, 2005, records safety and interventions of bed low/locked to prevent movement during transfer from the bed, and no unnecessary equipment/supplies/clutter to reduce accidental falls.  Similarly, notes on August 3, 2005, record safety and interventions of bed low/locked to prevent movement during transfer from the bed, chair locked to prevent movement during transfer from chair, and no unnecessary equipment/supplies/clutter to reduce accidental falls.  

Based on the foregoing, the exact circumstances surrounding the Veteran's fall are unclear.  As discussed above, the VA examiner opined in both June 2006 and December 2009 that the Veteran had an osteophyte but no clinically significant orthopedic abnormalities of the left knee, and that he may have had a contusion of the left knee as a result of the August 2, 2005, fall in a VA emergency room, which may have worsened or aggravated his pre-existing left-sided sciatica.  In the June 2006 report, the VA examiner further opined that there was no carelessness, negligence, lack of proper skill, judgment, or similar incidence of fault on the part of VA in causing these conditions.  This opinion was based on an understanding that the fall occurred while the Veteran was being transferred to or from a gurney.  However, in the December 2009 report, this same examiner opined that there was no evidence of negligence, lack of proper care, or failure to provide care appropriate to the standard "except at this locale regarding this gentleman and his fall which occurred in 2005."  This opinion appears to be based on the VA medical entry at the time of the fall that the Veteran turned due to pain in his back and rolled off the bed.  In the March 2011 report, the independent medical examiner did not offer an opinion as to the existence of any instance of fault on the part of VA, as he did not believe that there was any additional disability as a result of the August 2, 2005 fall.  

The Board observes that neither of the opinions by the VA examiner, either positive or negative, are accompanied by any rationale, as required for an adequate opinion.  See Stefl, 21 Vet. App. 120; see also Nieves v. Rodriguez, 22 Vet. App. 295 (2008) (stating that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  In addition, as discussed above, the available VA treatment records do not clearly state the circumstances of the Veteran's fall, to include whether appropriate procedures were followed.  Furthermore, Quality Assurance records concerning this incident are not available.  

The Board has considered the statements by the Veteran and his daughter, as well as the former and current accredited representatives, that the Veteran's current symptoms from the left knee down to the left foot are the result of negligence or other instance of fault by VA.  However, these individuals are not competent to testify as to whether any additional disability that may have been caused by the fall on August 2, 2005, was the result of any instance of fault on the part of VA, as there is no indication that they have any special knowledge as to the standard of care in the medical community.  See Barr, 21 Vet. App. at 308.

Under these circumstances, the existence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA has not been clearly established with regard to the Veteran's fall on August 2, 2005, and subsequent related VA care or treatment.  In particular, the evidence is insufficient to establish whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(c), (d).  However, the Board finds that the evidence concerning this issue is in relative equipoise.  Accordingly, under 38 U.S.C.A. § 5107, the benefit of the doubt doctrine applies, and all reasonable doubt must be resolved in favor of the Veteran as to this issue.

In summary, the lay and medical evidence of record is in relative equipoise as to the issue of whether additional disability was incurred as a result of VA care or treatment.  The evidence of record is also in relative equipoise as to the issue of whether any such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  Therefore, the benefit of the doubt doctrine applies, and all reasonable doubt must be resolved in the Veteran's favor as to each of these issues pursuant to 38 U.S.C.A. § 5107.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 for such additional disability have been met, and the Veteran's claim is granted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability in the form of an osteophyte or aggravation of preexisting left-sided sciatica, manifested by symptoms from the left knee down the lower left leg and to the left foot, as a result of VA care or treatment on August 2, 2005, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


